DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendment and arguments filed 04/12/2022 have been fully considered but they are not persuasive. The features Applicant added to Claim 2 are disclosed by Moore (see rejection below). New art has been introduced with respect to new claims 36 and 37 (see rejection below)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the cam cylinders of Claim 41 and the pivot arms of Claim 42. These structures are not clearly tied or connected to any other structures of base claim 37. Applicant has not claimed any particular connection with any of the structures in Claim 37 other than to state they are on the base. The Examiner suggests amending the claims to include some sort of connection of these components to any one of the shaft assembly, drive shafts, coupling components, end effector, etc.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20, 30-33 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al. (2011/0290855).
Regarding Claims 20, 30 and 37, Moore discloses an apparatus comprising an end effector 2012 (par. [0182]; Fig. 24); a shaft assembly 2008 that extends along a longitudinal axis, the shaft assembly 2008 in communication with the end effector 2012 (par. [0182]; Fig. 24) and having a plurality of coupling components (i.e. coupling nut 2260; tube gear segment 2062; annular groove 2267 for receiving post 2268; see Fig. 24) operatively engaged with the end effector via connections to various drive gears 2116, 2118, 2120, etc., see Fig. 24); and an interface assembly 1300 in communication with the shaft assembly 2008, wherein the interface assembly and its subcomponents are configured to rotate (see rotation R in Fig. 26) and articulate the end effector 2012 (via control of articulation joint 2011, par. [0178]; Fig. 24 ). Moore further discloses the interface assembly has a housing 1301 and a base 1302, wherein the housing 1301 is configured to close on base 1302 in a direction parallel to the orientation of the drive shafts (see Fig. 17, 24) and configured to contain the coupling components 2260, 2062, 2267, etc. within a cavity formed between the housing and base. Lastly, Moore discloses a plurality of drive shafts (not labeled) protruding perpendicularly in relation to shaft assembly 2008, wherein these drive shafts shown in Fig. 24 are inserted through central bores of gears 2116, 2118, 2120, 2226, 2228, etc. (Fig. 24) which engage shaft assembly 2008 via rack 2104 and coupling component 2062.
In regards to Claim 31, Moore further discloses additional drive shafts 1272 (and shaft portions that support these portions, not labeled in Fig. 18) that are perpendicular to shaft assembly 2008 and that cause rotation of the shaft assembly 2008 about its longitudinal axis (par. [0184])..
With regards to Claims 32 and 33, Moore discloses a drive shaft in gear 2072 that aids in articulating the shaft, via gear assembly 2070 (par. [0190]; Fig. 25), wherein the circular gear rotates angularly to articulate the shaft in first and second directions (par. [0190]).
Regarding claim 38, Moore discloses the end effector comprises jaws 2022, 2024 (Fig. 24).
In regards to Claims 39 and 40, Moore states RF electrodes can be included in the jaws (par. [0205]), as incorporated by reference in U.S. Patent 5,688,270 (herein Yates) which discloses a first electrode 451 on a first jaw and a second electrode 452 on a second jaw (Fig. 21).

Claim 37 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Manzo (2002/0188293).
Regarding Claim 37, Manzo discloses an apparatus comprising an end effector 138 for manipulating tissue (Abstract; par. [0007, 0051]; Fig. 1, 2); a shaft assembly 128, 16 in communication with the end effector 138, wherein the shaft assembly comprises a plurality of coupling components  30, 33, 62 (Fig. 14F ) operatively engaged with the end effector; and an interface assembly 12  defining a base and a top 72 (Fig. 4B), said interface assembly 12 configured to rotate and articulate the end effector, wherein the interface assembly comprises a slot 80 to receive shaft assembly 16 and provides connections within the space defined by the base and top cover 72 for containing the coupling components 30, 33, 62 (Fig. 14F). Manzo further discloses the base of interface assembly 12 comprises a plurality of drive shafts 34, 36 (and two not labeled but clearly shown in Fig. 14F) that extend perpendicularly from the base and parallel to the direction in which the top 72 is to be placed onto the base. Lastly, Manzo discloses coupling components 30, 33, 62 operatively engage with the drive shafts to provide movement of the shaft and articulation of the end effector (par. [0016, 0023, 0057, 0058, 0066]) while the top 72 is closed onto the base of the interface assembly 12

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25, 37 and 38 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by Dachs et al. (2012/0150192) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dachs et al. (2012/0150192) in view of Moore et al. (2011/0290855) .
Regarding Claims 20 and 37, Dachs discloses an apparatus comprising an end effector 110; a shaft assembly 116 in communication with the end effector 110, wherein the shaft assembly 116 extends proximally from the end effector 110 (Fig. 9); and an interface assembly 192 in communication with the shaft assembly 116 via a plurality of coupling components such as gear 200 and output shaft 202 (while not clearly shown in the figures, there is a coupling to the shaft assembly 116 since motion of shaft 202 causes rotation of the drive shaft 116 and movement of its end effector (par. [0019]), wherein the interface assembly 192 comprises a shaft cartridge having gears 194, 196, 198 connected to drive shafts extending perpendicularly to the shaft assembly, the gears configured to rotate and articulate the end effector 110, wherein the shaft assembly 116 extends distally from the shaft cartridge (par. [0107]; Fig. 13); and a base portion (not labeled) to which the gears are mounted (Fig. 13, 15). Dachs appears to show that a housing can be removably coupled to the base portion via Fig. 6 A, 12 by closing in a direction parallel to the drive shafts and 13 that show just the base portion and Fig. 5A, 5B that show the base portion having a top cover, wherein the housing and base join to form a cavity therein for housing the shaft assembly and coupling components.
Alternatively, Dachs does not explicitly mention and acknowledge a housing configured to close on the base. However, Dachs discloses in another embodiment (Fig. 27a, 27b) encapsulating the driving gears with a housing for protecting the components. Likewise, Moore discloses encapsulating the driving components with housing 1301 for the purpose for protecting the components (Fig. 17, 24). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Dachs reference to include a housing on top of the gears, as taught and suggested by both Dachs and Moore, for the purpose of protecting the components.
In regards to Claims 21 and 22, Dachs discloses the gears 194, 196, 198 are helical gears (Fig. 13).
With regards to Claim 23, Dachs discloses meshing helical gears 194 and 196 (Fig. 13).
Regarding Claim 24, Dachs discloses a first helical gear 196 in communication with a shaft helical gear 194, wherein the first helical gear 196 is configured to rotate the shaft 116 through the shaft helical gear 194 (par. [0107]; Fig 13).
In regards to Claim 25, Dachs discloses a drive shaft attached to a cam 214 (Fig. 16).
Regarding Claim 38, Dachs discloses end effector has jaws 86, 88 (Fig. 8a, 8b).

Claims 21 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Moore et al. (2011/0290855) in view of Dachs et al. (2012/0150192).
Regarding Claim 21, Moore discloses gears attached to the drive shafts but fails to illustrate or otherwise indicate they are helical gears. However, in the same field of endeavor, Dachs discloses using helical gears when interfacing with a cam 200 of a drive shaft in order to promote actuation and rotation of the drive shaft (see gears 194, 196, 198 that interface with cam 200). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Moore reference to include helical gears, as taught and suggested by Dachs, for the purpose of promoting actuation and rotation of the drive shaft.
In regards to Claim 25, Moore discloses cam cylinder 2062 attached to a second drive shaft in the center of gear 2120 via interface of cylinder 2062 with gear 2120 (Fig. 24).
In regards to Claim 26, Moore discloses a drive block 2104 configured to translate relative to the drive shaft when cam cylinder 2062 rotates (Fig. 24).
Regarding Claim 27, Moore discloses drive block 2104 has a holder engageable with a ring on the shaft that is configured to translate along the shaft as the cam 2062 rotates (Fig. 26; par. [0186]).
In regards to Claims 28 and 29, Moore discloses a firing beam 2206 coupled to and passing through the shaft ring and extending into the end effector (par. [0188]; Fig. 28).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Moore et al. (2011/0290855) in view of Mulvihill et al. (2014/0249472).
Regarding Claim 36, Moore discloses an apparatus comprising an end effector 2012 (par. [0182]; Fig. 24); a shaft assembly 2008 that extends along a longitudinal axis, the shaft assembly 2008 in communication with the end effector 2012 (par. [0182]; Fig. 24) and having a plurality of coupling components (i.e. coupling nut 2260; tube gear segment 2062; annular groove 2267 for receiving post 2268; see Fig. 24) operatively engaged with the end effector via connections to various drive gears 2116, 2118, 2120, etc., see Fig. 24); and an interface assembly 1300 in communication with the shaft assembly 2008, wherein the interface assembly and its subcomponents are configured to rotate (see rotation R in Fig. 26) and articulate the end effector 2012 (via control of articulation joint 2011, par. [0178]; Fig. 24 ). Moore further discloses the interface assembly has a housing 1301 and a base 1302, wherein the housing 1301 is configured to close on base 1302 (see Fig. 17, 24) and configured to contain the coupling components 2260, 2062, 2267, etc. within a cavity formed between the housing and base. Lastly, Moore discloses a plurality of drive shafts (not labeled) protruding perpendicularly in relation to shaft assembly 2008, wherein these drive shafts shown in Fig. 24 are inserted through central bores of gears 2116, 2118, 2120, 2226, 2228, etc. (Fig. 24) which engage shaft assembly 2008 via rack 2104 and coupling component 2062.
Regarding the connection of the housing to the base, Moore discloses snap-fitting the top housing to the bottom and does not disclose using a screws attached through screw-receiving receptacles/holes/bodies. However, Applicant’s specification states in par. [0080] of the PGPUB (PGPUB 2020/0197080) that “housing 212 is operable to snap against base 214, though it will be appreciated that any suitable means for connecting housing 212 to base 214 may be used as would be apparent to one of ordinary skill in the art.” Moore likewise echoes this design choice with respect to the embodiment of Fig. 1 stating in par. [0159] “housing portion 200 that is adapted to snap onto or otherwise be attached to the carrier 216”. Furthermore, in the same field of endeavor, Mulvihill discloses substituting snap-fit connections with screws as an equivalent/obvious substitution since both configurations would provide the predictable result of securing two halves of a housing together (par. [0173]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moore reference to include a screw connection with associated receptacles for receiving the screw, as taught and suggested by Mulvihill, for the purpose of providing a secure connection between a housing base and top. Ultimately, using screws to secures housing parts is not new in the art.

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Moore et al. (2011/0290855) in view of Brock (2002/0143319). Moore discloses various gear and cable mechanisms for driving the surgical assembly but fails to disclose eccentric cams and attached pivot arms. However, as noted in Brock, eccentric cams are well-known alternatives to other driving mechanisms (par. [0067]) and an eccentric cam is an equivalent structure to wire driving means, push-rods and/or other mechanisms known in the art. Therefore, because these types of driving mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the driving mechanisms of Moore for an eccentric cam drive system.

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Moore et al. (2011/0290855) in view of Ortiz et al. (2007/0221700). Moore discloses various gear and cable mechanisms for driving the surgical assembly but fails to disclose eccentric cams and attached pivot arms. However, Ortiz discloses coupling eccentric cams to wires, such as those disclosed by Moore (see Fig. 127, ref. 6150) for the purpose of increasing the range of force that can be applied by the system (par. [0055, 0069]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moore reference to include eccentric cams and pivot arms, as taught and suggested by Ortiz, for the purpose of increasing the range of force that can be applied by the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792